Case: 20-1757   Document: 200     Page: 1   Filed: 11/09/2022




         NOTE: This disposition is nonprecedential.


    United States Court of Appeals
        for the Federal Circuit
                  ______________________

                      MERS KUTT,
                    Plaintiff-Appellant

                             v.

      APPLE INC., INTERNATIONAL BUSINESS
         MACHINES CORPORATION, INTEL
      CORPORATION, NVIDIA CORPORATION,
   GOOGLE LLC, LENOVO GROUP LIMITED, ACER,
     INC., DELL, INC., TOSHIBA CORPORATION,
     VERIZON COMMUNICATIONS, INC., SPRINT
    CORPORATION, AT&T CORP., T-MOBILE USA,
  INC., BLACKBERRY LIMITED, FKA RESEARCH IN
  MOTION INC., BEST BUY CO., INC, SCOTIABANK,
  FKA BANK OF NOVA SCOTIA, JPMORGAN CHASE
   & CO., JONES DAY, SEASONS CONDOMINIUMS,
    THE TRAVELERS COMPANIES, INC., PAMELA
   MARY DEVINS, ELLEN AZEVEDO, CAROL CLAY,
    BRANCH BANKING & TRUST CO., NKA TRUIST
   BANK, ADVANCED MICRO DEVICES, ARM LTD.,
                  Defendants-Appellees

  ARM HOLDINGS PLC, SAMSUNG ELECTRONICS
      CO., LTD., MICROSOFT CORPORATION,
    HEWLETT-PACKARD COMPANY, QUALCOMM
   INCORPORATED, HTC CORPORATION, NOKIA
    CORPORATION, ASUSTEK COMPUTER, INC.,
     SONY CORPORATION, FUJITSU LIMITED,
      AMAZON.COM, INC., EBAY, INC., ATMEL
       CORPORATION, EDWARD FRANCIS
Case: 20-1757   Document: 200    Page: 2   Filed: 11/09/2022




   OCONNOR,LLP, CONDOMINIUM ASSOCIATION,
   STORAGE POST INC, ROBERT GREENE, RHEA
    GREENE, MR. STUART SMITH LLP, UNITED
      STATES OF AMERICA GOVERNMENTS,
                    Defendants
              ______________________

                       2020-1757
                 ______________________

    Appeal from the United States District Court for the
 Eastern District of Texas in No. 2:19-cv-00316-RWS, Judge
 Robert Schroeder, III.
                   ______________________

                      JUDGMENT
                 ______________________

     MERS KUTT, North York, Ontario, Canada, pro se.

     BENJAMIN ELACQUA, Fish & Richardson P.C., Houston,
 TX, for defendant-appellee Apple Inc. Also represented by
 ASHLEY BOLT, Atlanta, GA; ANDREW THOMPSON GORHAM,
 Gillam & Smith LLP, Tyler, TX; MELISSA R. SMITH, Mar-
 shall, TX.

     MICHAEL EDWIN JONES, Potter Minton, Tyler, TX, for
 defendants-appellees International Business Machines
 Corporation, Verizon Communications, Inc.

     DAN L. BAGATELL, Perkins Coie LLP, Hanover, NH, for
 defendant-appellee Intel Corporation. Also represented by
 DAVID FOLSOM, Jackson Walker LLP, Texarkana, TX.

     DAVID M. HOFFMAN, Fish & Richardson P.C., Austin,
 TX, for defendant-appellee NVIDIA Corporation. Also rep-
 resented by ASHLEY BOLT, Atlanta, GA.
Case: 20-1757   Document: 200    Page: 3   Filed: 11/09/2022




    MICHAEL SOONUK KWUN, Kwun Bhansali Lazarus LLP,
 San Francisco, CA, for defendant-appellee Google LLC.

     ERIC H. FINDLAY, Findlay Craft PC, Tyler, TX, for de-
 fendants-appellees Lenovo Group Limited, Acer, Inc., Best
 Buy Co., Inc. Defendants-appellees Lenovo Group Limited,
 Best Buy Co., Inc. also represented by ROGER BRIAN CRAFT.

     MICHAEL HAWES, Baker Botts, LLP, Houston, TX, for
 defendants-appellees Dell, Inc., Toshiba Corporation, Ad-
 vanced Micro Devices. Defendant-appellee Dell, Inc. also
 represented by ROGER FULGHUM.

      MARTIN GILMORE, Perkins Coie LLP, Austin, TX, for
 defendants-appellees Sprint Corporation, T-Mobile USA,
 Inc.

     SCOTT W. BREEDLOVE, Carter Arnett, PLLC, Dallas,
 TX, for defendant-appellee AT&T Corp. Also represented
 by MINGHUI YANG, Carmichael IP, PLLC, Tysons Corner,
 VA.

     SHAUN WILLIAM HASSETT, Potter Minton PC, Tyler, TX,
 for defendant-appellee BlackBerry Limited. Also repre-
 sented by JASON W. COOK, McGuireWoods LLP, Dallas, TX;
 BRIAN DAVID SCHMALZBACH, Richmond, VA.

     ERIC JOSEPH KLEIN, Vinson & Elkins LLP, Dallas, TX,
 for defendant-appellee Scotiabank. Also represented by
 MATTHEW WALTER MORAN, JEFFREY R. SWIGART.

     ROSE CORDERO PREY, Greenberg Traurig, LLP, New
 York, NY, for defendant-appellee JPMorgan Chase & Co.
 Also represented by JOSHUA LEE RASKIN.

     MARGARET ISABEL LYLE, Jones Day, Dallas, TX, for de-
 fendant-appellee Jones Day.
Case: 20-1757    Document: 200    Page: 4   Filed: 11/09/2022




    MIA BREAUX LORICK, Robert Markel Weinberg Butler
 Hailey PC, Houston, TX, for defendants-appellees Seasons
 Condominiums, Pamela Mary Devins, Ellen Azevedo,
 Carol Clay.

     ALAN I. BECKER, Litchfield Cavo LLP, Chicago, IL, for
 defendant-appellee The Travelers Companies, Inc.

    MATIAS FERRARIO, Kilpatrick Townsend & Stockton
 LLP, Winston-Salem, NC, for defendant-appellee Branch
 Banking and Trust Company.

     KEVIN PAUL ANDERSON, Duane Morris LLP, Washing-
 ton, DC, for defendant-appellee ARM Ltd.
                   ______________________

 THIS CAUSE having been heard and considered, it is

 ORDERED and ADJUDGED:

     PER CURIAM (NEWMAN, REYNA, and CHEN, Circuit
 Judges).
                AFFIRMED. See Fed. Cir. R. 36.

                      ENTERED BY ORDER OF THE COURT



       November 9, 2022          /s/ Peter R. Marksteiner
            Date                 Peter R. Marksteiner
                                 Clerk of Court